Proceeding pursuant to CPLR article 78 to prohibit the enforcement of a judgment rendered against the petitioner in the Supreme Court, Queens County, in the case of People v Cooper (indictment No. 661/86), on the ground that the court lacked jurisdiction to render a judgment because the criminal action was commenced upon the filing of a perjured accusatory instrument.
Adjudged that the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of a writ of prohibition does not properly lie under the instant circumstances in view of the apparent lack of merit of the petitioner’s contentions and the availability of an adequate remedy at law (see, Matter of Lipari v Owens, 70 NY2d 731; Matter of Molea v Marasco, 64 NY2d 718). Mollen, P. J., Mangano, Thompson and Spatt, JJ., concur.